Citation Nr: 0716388	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  98-01 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for flu-like symptoms 
as a manifestation of an undiagnosed illness.  

2.  Entitlement to service connection for joint pain as a 
manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness.  

4.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.  

5.  Entitlement to service connection for an acquired 
psychiatric disorder as a manifestation of an undiagnosed 
illness.  

6.  Entitlement to service connection for weakness as a 
manifestation of an undiagnosed illness.  

7.  Entitlement to service connection for nausea and vomiting 
as a manifestation of an undiagnosed illness.  

8.  Entitlement to service connection for diarrhea as a 
manifestation of an undiagnosed illness.  

9.  Entitlement to service connection for liver disease as a 
manifestation of an undiagnosed illness.  


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1990 to May 1991, and inactive duty for training 
(INACDUTRA) with the U.S. Marine Corps Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from October 1997 and May 2002 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In September 2003, the veteran testified at a 
hearing before the undersigned using video-conferencing 
technology.  The Board remanded these claims in June 2000 and 
May 2004 for additional development.

Because still further development of the evidence is needed 
before the Board can make a decision in response to the 
veteran's claim for service connection for an acquired 
psychiatric disorder, this claim is being REMANDED to the RO 
via the Appeals Management Center (AMC).  VA will notify him 
if further action is required on his part concerning this 
claim.  The Board, however, will adjudicate his remaining 
claims. 


FINDINGS OF FACT

1.  The veteran served on active duty in the Southwest Asia 
theater of operations from December 1990 to April 1991.

2.  Since returning from the Persian Gulf, the veteran has 
exhibited flu-like symptoms, fatigue, joint pain and 
weakness, which cannot be attributed to a known clinical 
diagnosis and have manifested to a degree of a 10 percent or 
more.

3.  The veteran also has chronic headaches; at the very worse 
since filing his claim, they occurred on a weekly basis 
lasting from 8 to 12 hours.

4.  The veteran has been diagnosed with irritable bowel 
syndrome (IBS); at the very worse since filing his claim, 
flare-ups involving nausea, vomiting and diarrhea occurred 
every 4 to 6 weeks.

5.  There is no medical evidence suggesting the veteran's 
elevated transaminases and fatty liver disease 
either originated in service or are otherwise causally 
related to his military service.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
veteran's flu-like symptoms, fatigue, joint pain, and 
weakness were incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.317, 4.3, 4.20, 4.88(b), Diagnostic 
Code (DC) 8863-6354 (2006).

2.  Resolving all reasonable doubt in his favor, the 
veteran's headache disability was incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.317, 4.3, 4.20, 4.124(a), DC 8881-8100 
(2006).

3.  Resolving all reasonable doubt in his favor, the 
veteran's IBS, including nausea, vomiting, and diarrhea, was 
incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.317, 4.3, 
4.20, 4.124(a), DCs 8873-7301, 8873-7319 (2006).

4.  The veteran's elevated transaminases and fatty liver 
disease were not incurred or aggravated during service.  38 
U.S.C.A. §§ 1110, 1117; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.317, 
3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Since the Board is granting the veteran's claims for service 
connection for flu-like symptoms, joint pain, fatigue, 
headaches, weakness, nausea and vomiting, and diarrhea, in 
full, these claims are substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) held that the VCAA applies "generally to all five 
elements of a claim for service connection."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).  
These five elements of a claim consist of (1) veteran status; 
(2) existence of a disability; (3) service connection of the 
disability; (4) degree of disability; and (5) effective date 
of the disability).  With regard to the notice of the initial 
disability rating element, Dingess held that VA must, at a 
minimum, notify him that should service connection be 
awarded, a schedular or extraschedular disability rating 
would be determined by applying the relevant diagnostic codes 
in the rating schedule, and provide him with examples of the 
type of medical evidence and lay evidence he could submit (or 
ask VA to obtain) relevant to establishing a disability 
rating.  Id. at 488.

In this case, the veteran was provided VCAA notice letters in 
February 2002 and June 2004.  The letters provided him with 
notice of the evidence necessary to support his claims that 
was not on record at the time the letters were issued, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The June 2004 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claims.  Thus, 
the content of the letters provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

A November 2006 letter provided notice on the rating and 
effective date elements.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case 
notice was provided after the initial denials.  The timing 
deficiency was cured, however, by readjudication of the 
claims in a January 2007 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson 444 F.3d 1328 (Fed. Cir. 
2006).  

In developing his claims, the agency of original jurisdiction 
(AOJ) obtained the veteran's service medical records (SMRs), 
and private medical records from Dr. Merikangas.  In 
addition, VA examinations were scheduled in April and July 
1997, December 2005, January, June, and November 2006, and a 
medical opinion was obtained in January 2005.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Statutes and Regulations

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted to Persian Gulf 
veterans for "qualifying chronic disability."  That term is 
defined as (a) an undiagnosed illness, (b) a medically 
unexplained chronic multisymptom illness that is defined as a 
cluster of signs and symptoms, or (c) any undiagnosed illness 
determined in regulations to warrant a presumption of service 
connection for Persian Gulf veterans.  38 U.S.C.A. § 1117(a).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War. 
38 C.F.R. § 3.317(d).  The veteran's military records 
document that he served in Southwest Asia during the 
applicable period.

An undiagnosed illness must be manifested by objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders. 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The chronic disability must have become manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a)(1)(i)); see also 71 
Fed. Reg. 75669 (Dec. 18, 2006) (to be codified at 38 C.F.R. 
§ 3.317) (extending the presumptive period to December 31, 
2011).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. 
§ 3.317(a)(2).  Further, a chronic disability is one that has 
existed for 6 months or more, including disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period. 38 C.F.R. § 3.317(a)(3).  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness:  (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but does not have a "qualifying chronic 
disease", further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

Legal Analysis

Flu-like Symptoms, Joint Pain, Fatigue, and Weakness

The veteran's DD 214 indicates he served in the Southwest 
Asia theater of operations from December 1990 to April 1991.  
His SMRs indicate he was ashore in Saudi Arabia from December 
1990 to February 1991, and from March to April 1991.  He was 
also in Kuwait from February to March 1991 and was exposed to 
sand inhalation and smoke from burning oil wells.  His SMRs 
are unremarkable for any complaints of medical problems 
during active duty.

After the veteran was discharged in May 1991, he had service 
with the Marine Corps Reserves.  Reserve medical records 
indicate he complained of headaches, nausea, and vomiting in 
April 1992.  These symptoms were attributed to working long 
hours and exhaustion.  In March 1994, he was sent home from 
training after complaining of dizzy spells, near syncope, 
nausea and vomiting.  He complained of flu-like symptoms 
again in August 1994.

Lay statements submitted in January and February 1997 by the 
veteran's father, sister, and employer state the veteran 
began having health problems after he returned from the 
Persian Gulf War.  His father said the veteran had headaches, 
trouble sleeping, lethargy, diarrhea, vomiting, depression 
and mood swings.  His sister said he had these symptoms and 
also migraine headaches, body tremors and joint pain.  His 
employer said he had been a reliable worker before military 
service, but had returned with many health problems.  

The report of a November 2006 VA Gulf War examination 
indicates the veteran reported that his health was perfect 
before he was deployed to the Persian Gulf.  When he 
returned, he said he began having nausea, vomiting, fatigue, 
joint aches and stiffness, headaches, diarrhea, sleep 
disturbance and irritability.  He said that these symptoms 
occurred intermittently without specific triggers every 4 to 
5 months and lasted 2 to 4 days.  In the 1990s, these 
symptoms recurred every 2 to 3 months and lasted from 2 to 7 
days.  He said he lost approximately 8 days from work in the 
past 12 months due to these symptoms.  His gastrointestinal 
symptoms have been attributed to IBS and will be discussed in 
greater detail later.  With regard to his other symptoms, the 
VA examiner said they could not be explained by chronic 
fatigue syndrome, depression, or post-traumatic stress 
disorder (PTSD).  It was the examiner's opinion that these 
symptoms were related to "Gulf War Syndrome."

This matter involves a Persian Gulf veteran who has exhibited 
signs and symptoms of a chronic disability that cannot be 
attributed to any known clinical diagnosis.  The only 
question that remains is whether these symptoms have 
manifested to a degree of 10 percent or more.  38 C.F.R. § 
3.317(a)(1)(i); see also, 71 Fed. Reg. 75669 (Dec. 18, 2006) 
(extending the presumptive period to December 31, 2011).  
With regard to the flu-like symptoms, fatigue, joint pain and 
weakness he experiences, these symptoms are most equivalent 
to chronic fatigue syndrome.  
38 C.F.R. § 4.20 (When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.)  

Under Diagnostic Code (DC) 6354, a 10 percent rating for 
chronic fatigue syndrome is warranted when symptoms wax and 
wane but result in periods of incapacitation of at least one 
but less than two weeks total duration per year, or when the 
symptoms are controlled by continuous medication.  38 C.F.R. 
§ 4.88(b).   As mentioned, the veteran has reported these 
symptoms recur approximately every 4 to 5 months and last 2 
to 4 days.  He also reported losing 8 days in the past 12 
months from work because of these symptoms.  

Based on these accounts of the frequency and duration of his 
symptoms, the Board finds that the evidence that the 
disability has manifested to a degree of 10 percent or more 
is about evenly balanced (i.e., in relative equipoise).  So 
the benefit of the doubt will be given the veteran and his 
claim granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  See, too, Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


Service Connection for Headaches

After being discharged in May 1991, the veteran's SMRs 
indicate he complained of headaches in April 1992.  Private 
medical records from Dr. Merikangas indicate he was treated 
from August 1995 to January 1997 for headaches and 
psychiatric problems.  He was given antidepressants and mood 
stabilizers, which helped with his migraine headaches.

The report of a July 1997 VA neurological examination 
indicates the veteran reported he began having headaches in 
1991.  He described the headaches as bi-parietal in nature.  
They occurred every 2 weeks and induced nausea and vomiting.  
He was diagnosed with migraine headaches.  A January 2005 
medical opinion from the same physician who examined him in 
July 1997 indicates the migraines were believed to be 
associated with a mood disorder and not believed to have been 
incurred during military service.

The report of a December 2005 VA examination indicates the 
veteran was diagnosed with migraine headaches.  The VA 
examiner stated that these headaches were at least as likely 
as not due to military service, but then went on to explain 
the reasons why it was not related.  So it is unclear from 
this opinion whether or not the physician believed the 
headaches were related to military service.

The report of the November 2006 VA examination indicates the 
veteran reported having a different type of headache than he 
reported in July 1997.  He described his headaches as 
occipital pain with occasional radiation to the frontal area.  
The examiner believed these headaches were part and parcel of 
the symptom complex attributed to "Gulf War Syndrome."  

There have been several possible explanations given for the 
veteran's headaches.  At least one physician believed they 
were associated with depression and a mood disorder.  The 
veteran has been treated for hypertension and has a history 
of a minor concussion prior to his military service with no 
known residuals.  When all reasonable doubt is resolved in 
his favor, however, his headaches have not been attributed to 
any known clinical diagnosis.  Therefore, the only remaining 
question is whether these headaches have manifested to a 
degree of 10 percent or more.

The veteran's headaches are rated, by analogy, to migraine 
headaches under DC 8100.  38 C.F.R. § 4.124a.  To warrant a 
compensable 10 percent rating under DC 8100, he must have at 
least one headache with characteristic prostrating attacks, 
on average, once every 2 months over the last several months.  
In July 1997, he said severe headaches occurred once every 
other week with less severe ones in between (see report of VA 
examination).  In December 2005, he said his headaches 
occurred weekly and lasted from 8 to 12 hours.  In November 
2006, he did not discuss the frequency or duration of his 
headaches, but based on the existing evidence, this condition 
manifested to a degree of 10 percent or more since he was 
discharged.  So the claim for service connection must be 
granted.

Service Connection for Nausea, Vomiting, and Diarrhea

According to the report of the June and November 2006 VA 
examinations, the veteran's nausea, vomiting and diarrhea 
have been attributed to IBS.  For the purposes of 
establishing service connection under 38 C.F.R. § 3.317, IBS 
is one of the multisymptom illnesses considered a qualifying 
chronic disability.  38 C.F.R. 
§ 3.317(a)(2)(i)(B)(3).  The only remaining question is 
whether it has manifested to a degree of 10 percent or more.  

There is no specific DC relating to IBS.  Under DC 7319, a 
compensable 10 percent rating is warranted for irritable 
colon syndrome characterized as moderate with frequent 
episodes of bowel disturbance with abdominal distress.  
Similarly, under DC 7301, a compensable 10 percent rating is 
warranted for moderate adhesions of the peritoneum if there 
are occasional episodes of colic pain, nausea, constipation 
(or perhaps alternating with diarrhea).  

In December 2005, the veteran reported nausea, vomiting and 
diarrhea every 4 to 6 weeks.  In June and November 2006, he 
said he had flare-ups of IBS symptoms every 4 to 5 months 
lasting 1 or 2 days.  Resolving all reasonable doubt in his 
favor, it appears that his IBS has manifested to a degree of 
10 percent or more, at least according to the report of the 
December 2005 VA examination.  For these reasons and bases, 
the claim for service connection for IBS must be granted.


Service Connection for Liver Disease

The report of an April 1997 VA examination indicates the 
veteran had an increased liver function test of unknown 
origin.  The report of a June 2006 VA examination indicates 
he had mildly elevated transaminases, an enzyme used to break 
down amino acids.  The examiner believed this may have been 
due to fatty liver disease, which did not have its onset 
during military service.

Because the veteran has a known clinical diagnosis of fatty 
liver disease, the provisions of 38 C.F.R. § 3.317 do not 
apply.  This, however, does not preclude him from 
establishing service connection with proof of direct 
causation.  See Combee, 34 F.3d at 1042.  But, as mentioned, 
the June 2006 VA examiner opined that the onset of fatty 
liver disease did not occur during service.  And since there 
is no evidence to the contrary, or any competent evidence 
otherwise linking current lifer disease to service, the Board 
must deny this claim because the preponderance of the 
evidence is unfavorable-meaning there is no reasonable doubt 
to resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for flu-like symptoms, 
fatigue, joint pain and weakness is granted.

The claim for service connection for headaches is granted.

The claim for service connection for a liver disease, 
including increased transaminases and fatty liver disease, is 
denied.


REMAND

The duty to assist provisions of the VCAA includes the duty 
to provide medical examinations or obtain opinions if it is 
determined necessary to decide a claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this 
case, the veteran has been diagnosed with depressive disorder 
and has screened positive for PTSD.  He has reported a PTSD 
stressor, but it is unclear whether he currently has a 
diagnosis of PTSD.  So another VA psychiatric examination and 
opinion are necessary to clarify whether he had a diagnosis 
of PTSD.  If so, an attempt should be made to corroborate his 
alleged PTSD stressors.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
VA examination that includes the 
appropriate psychological testing to 
determine whether he currently meets the 
criteria for a diagnosis of PTSD under 
DSM-IV; and if he does, whether it is just 
as likely as not his PTSD symptoms are 
related to his military service.  Ask the 
examiner to specifically address each of 
the criteria under the DSM-IV (criteria A-
F).  

Send the claims folder, including a copy 
of this remand, to the designated examiner 
for review.  The examiner should discuss 
the rationale for the diagnoses and 
opinions.

2.  If the veteran has a diagnosis of 
PTSD, the AOJ must send him a PTSD 
Questionnaire.  He should be instructed to 
describe, with as much specificity as 
possible, all stressors he believes have 
contributed to his PTSD.  He should 
describe the event, the location, the date 
(within at least a two-month period), and 
the unit he was attached to at the time of 
the event.  If he provides sufficient 
information, the RO or AMC should take all 
reasonable measures to corroborate the 
alleged stressors that occurred during his 
military service. 

The veteran should be informed of any 
additional information that is needed to 
research his stressors.

3.  After completion of the above, if the 
claim is not fully granted, issue a SSOC, 
before returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


